Case 1:20-cv-07123-AJN Document 12 Filed 12/08/20 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

CSX Transportation, Inc. i CASE NO: 1:20-cv-07123
Plaintiff,
; MOTION FOR ADMISSION PRO
v. i HAC VICE

Newhaven Distribution Services, Inc. !
Defendant.

 

Pursuant to Local Civil Rule 1.3 of the United States Courts for the Southern and Eastern
Districts of New York, I, Eric Christian Palombo hereby move this Court for an Order for
admission to practice pro hac vice to appear as counsel for Plaintiff, CSX Transportation, Inc.

I am in good standing of the Bars of the Commonwealth of Pennsylvania and the State of
New Jersey, and there are no pending disciplinary proceedings against me in any state or federal
court. Attached hereto as Exhibit A are my Certificates of Good Standing from the Supreme

Courts of Pennsylvania and New Jersey.

Dated: December 8, 2020
Respectfully submitted,

/s/ kric C. Palombo

Eric C. Palombo

KEENAN COHEN & MERRICK, P.C.
125 Coulter Avenue, Suite 1000
Ardmore, PA 19003

Tel.: (215) 609-1110

Fax: (215) 609-1117
epalombo@freightlaw.net

 
Case 1:20-cv-07123-AJN Document 12 Filed 12/08/20 Page 2 of 7

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK

 

CSX Transportation, Inc.

! CASE NO: 1:20-cv-07123

Plaintiff,
v. ; DECLARATION OF ERIC C.
; PALOMBO IN SUPPORT OF
Newhaven Distribution Services, Inc. MOTION FOR ADMISSION PRO
Defendant. | HAC VICE

 

I, Eric C. Palombo, declare as follows:
l. I am an attorney duly admitted to practice in the courts of the Commonwealth of

Pennsylvania and the State of New Jersey.

2. 1 am submitting this affidavit in support of my motion for admission pro hac vice.

3. I have never been convicted of a felony.

4, I have never been censured, suspended, disbarred or denied admission or readmission by
any court.

5. There have been no disciplinary proceedings instituted against me or any suspension or

any license, certificate or privilege to appear before any judicial, regulatory or administrative body, or any
resignation or termination in order to avoid disciplinary or disbarment proceedings.

WHEREFORE, I, Eric Christian Palombo, hereby respectfully request from this Court an order for
admission to practice pro hac vice to appear as counsel for plaintiff, CSX Transportation, Inc. in the above-

captioned action.

Dated: December 8, 2020 Respectfully submitted,

/s/ Eric C. Palombo

Eric C, Palombo

KEENAN COHEN & MERRICK, P.C.
125 Coulter Avenue, Suite 1000
Ardmore, PA 19003

Tel.: (215) 609-1110

Fax: (215) 609-1117
epalombo@freightlaw.net

 
Case 1:20-cv-07123-AJN Document 12 Filed 12/08/20 Page 3 of 7

CERTIFICATE OF SERVICE

I hereby certify that on December 8, 2020, I electronically filed the foregoing Motion for
Admission Pro Hac Vice and Exhibit A with the Clerk of Court using the CM/ECF system, which will

send notice of electronic filing to all counsel of record.

/s Eric C. Palombo
Eric C. Palombo

 
Case 1:20-cv-07123-AJN Document 12 Filed 12/08/20 Page 4 of 7

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

CSX Transportation, Inc. i CASE NO: 1:20-cv-07123
Plaintiff,
V. ; [PROPOSED] ORDER GRANTING
| ADMISSION PRO HAC VICE

Newhaven Distribution Services, Inc.
Defendant. |

The motion of Eric Christian Palombo for admission to practice pro hac vice in the above-captioned
action is granted. Applicant has declared that he is a member in good standing of the Bars of the
Commonwealth of Pennsylvania and the State of New Jersey and that his contact information is as follows:

Eric C. Palombo

Keenan Cohen & Merrick, P.C.
125 Coulter Avenue, Suite 1000
Ardmore, PA 19003

Tel.: (215) 609-1110

Fax: (215) 609-1117
epalombo@freightlaw.net

Applicant having requested admission pro hac vice to appear for all purposes as counsel for
Plaintiff CSX Transportation, Inc.;

IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the above-
captioned action in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

Dated:

 

Honorable Alison J. Nathan
United States District Judge

 
Case 1:20-cv-07123-AJN Document 12 Filed 12/08/20 Page 5 of 7

EXHIBIT A

 
Case 1:20-cv-07123-AJN Document 12 Filed 12/08/20 Page 6 of 7

 

 

 

CERTIFICATE OF GOOD STANDING

Eric Christian Palombo, Esq.

DATE OF ADMISSION

November 21, 2020

The above named attorney was duly admitted to the bar of the Commonwealth of
Pennsylvania, and is now a qualified member in good standing.

Witness my hand and official seal
Dated: November 23, 2020

   

  

 

 

Mattias A. Johnson
Chief Clerk

 

 

 
Case 1:20-cv-07123-AJN Document 12 Filed 12/08/20 Page 7 of 7

Supreme Court of Pew Persep

 

Certificate of Good Standing

This is to certify that Eric C Palombo
(No. 011982009 ) was constituted and appointed an Attorney at Law of New
Jersey on December 3, 2009 and, as such,

has been admitted to practice before the Supreme Court and all other courts of this State
as an Attorney at Law, according to its laws, rules, and customs.

I further certify that as of this date, the above-named is an Attorney at Law in
Good Standing. For the purpose of this Certificate, an attorney is in “Good Standing” if
the Court’s records reflect that the attorney: 1)is current with all assessments imposed as a
part of the filing of the annual Attorney Registration Statement, including, but not
limited to, all obligations to the New Jersey Lawyers’ Fund for Client Protection; 2)is not
suspended or disbarred from the practice of law; 3) has not resigned from the Bar of this
State; and 4) has not been transferred to Disability Inactive status pursuant to Rule 1:20-
TZ

Please note that this Certificate does not constitute confirmation of an attorney's
satisfaction of the administrative requirements of Rule 1:21-1(a) for eligibility to practice
law in this State.

In testimony whereof, I have

hereunto set my hand and

affixed the Seal of the
Supreme Court, at Trenton, this

4th dayof December, 2020 .

A oeken

Clerk of thk Syfpreme Court

 

-453a-

 
